—Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered June 19, 1998, convicting defendant upon his plea of guilty of the crime of attempted rape in the first degree.
Defendant pleaded guilty to the crime of attempted rape in the first degree and was sentenced to the harshest permissible sentence of l1 ¡2 to 15 years in prison. Defendant appeals, contending that the sentence imposed was harsh and excessive. Based upon our review of the record, we disagree. Defendant was permitted to plead guilty to a lesser offense in satisfaction of a two-count indictment and knew that he would receive the sentence ultimately imposed. In view of these facts, we find no reason to disturb the sentence imposed by County Court (see, People v Judson, 210 AD2d 703; People v Alsaifullah, 136 AD2d 774, lv denied 71 NY2d 892), notwithstanding the fact that defendant had no prior felony convictions.
*682Cardona, P. J., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.